ACCEPTED
                                                                                            12-14-00323-CV
                                                                                TWELFTH COURT OF APPEALS
                                                                                             TYLER, TEXAS
                                                                                        3/6/2015 2:47:28 PM
                                                                                               CATHY LUSK
                                                                                                     CLERK

                            No. 12-14-00323-CV
                                                                            FILED IN
                      In the Twelfth Court of Appeals                12th COURT OF APPEALS
                                                                          TYLER, TEXAS
                              Tyler, Texas                            3/6/2015 2:47:28 PM
                                                                          CATHY S. LUSK
                                                                              Clerk

                DAVID TUBB AND SUPERIOR SHOOTING
                           SYSTEM, INC.
                                          Appellants

                                          v.

                   ASPECT INTERNATIONA, INC. AND
                          JAMES STERLING
                                           Appellees


                     Appealed from the 7th Judicial District Court
                                Smith County, Texas


               UNOPPOSED MOTION TO EXTEND TIME
                   TO FILE APPELLANTS’ BRIEF




Wesley Hill                                               Greg Smith
Texas Bar No. 24032294                                    Texas Bar No. 18600600
Ward & Smith Law Firm                                     RAMEY & FLOCK, P.C.
P. O. Box 1231                                            100 E. Ferguson, Suite 500
Longview, Texas 75606                                     Tyler, Texas 75702
Telephone: 903-757-6400                                   Telephone: 903-597-3301
Facsimile: 903-757-2323                                   Facsimile: 903-597-2413
wh@wsfirm.com                                             gsmith@rameyflock.com


                     ATTORNEYS FOR APPELLANTS
TO THE HONORABLE COURT OF APPEALS:

        Appellants, David Tubb and Superior Shooting System, Inc., ask the Court

to extend the time for filing their appellants’ brief by 30 days to and including

Wednesday, April 8, 2015.

                                       1.
                        Information Required by Rule 10.5,
                                 Tex. R. App. P.

The following information supports this request.

(i)     Appellants’ brief is currently due to be filed March 9, 2015.

(ii)    Appellants request that the deadline for filing their brief be extended by 30

        days to and including Wednesday, April 8, 2015.

(iii)   This is Appellants’ first request to extend the briefing deadline.


                                         2.
                            Facts Explaining the Need to
                            Extend the Briefing Deadline

        Counsel is unable to complete the appellants’ brief and secure the necessary

client review and approval by the current deadline. Besides work on this brief,

Greg Smith, lead counsel on appeal, has been and will be required to divide his

available briefing time among the following matters:

(i)     No. 13-0986, Southwestern Energy Production Company vs. Toby Berry-Helfand and

        Gery Muncey, In the Supreme Court of Texas (brief on merits);

                                            2
(ii)    No. 13-3138-A, Donald Lopez, et al. v. BMB Transportation, et al., In the 7th

        District Court of Smith County, Texas (summary judgment and Daubert/Robinson

        filings);

(iii)   No. 5:14-cv-82-MHS, Margie Campbell v. Bienville Holdings, Ltd., d/b/a At

        Home Healthcare, et al., In the United States District Court for the Eastern

        District of Texas, Texarkana Division (summary judgment filing); and

(iv)    No. 12-14-00288-CV, J. Mark Swinnea v. ERI Consulting Engineers, Inc. and

        Larry Snodgrass, In the Twelfth Court of Appeals, Tyler, Texas (appellant’s

        brief).

                                           3.

        This motion is not sought solely for delay, but in the interest of justice and

to ensure that Appellants’ brief sufficiently aids the Court’s decisional process.


                                        4.
                        Conference with Opposing Counsel

        Keith Dollahite, counsel for Appellees, states that the relief requested in this

motion is unopposed.




                                            3
                                     5.
                            Conclusion and Prayer

      Appellants, David Tubb and Superior Shooting System, Inc., pray that the

Court would extend the time for filing their appellants’ brief by 30 days to and

including Wednesday, April 8, 2015.

                                           Respectfully submitted,



                                              /s/ Greg Smith
                                           Greg Smith
                                           State Bar No. 18600600
                                           RAMEY & FLOCK, P.C.
                                           100 East Ferguson, Suite 500
                                           Tyler, TX 75702
                                           Telephone: (903) 597-3301
                                           Facsimile: (903) 597-2413
                                           gsmith@rameyflock.com

                                           Wesley Hill
                                           State Bar No. 24032294
                                           WARD & SMITH LAW FIRM
                                           P. O. Box 1231
                                           Longview, TX 75606
                                           Telephone: (903) 757-6400
                                           Facsimile: (903) 757-2323
                                           wh@wsfirm.com

                                           COUNSEL FOR APPELLANTS




                                       4
                              Certificate of Service

      The undersigned certifies that a copy of the above and foregoing document

was served upon counsel for Appellees in accordance with the applicable Texas

Rules of Civil Procedure on this the 6th day of March, 2015, on the following:

      keith@mkdlaw.us
      Keith Dollahite
      M. Keith Dollahite, P.C.
      5457 Donnybrook Ave.
      Tyler, Texas 75703

      trey@yw-lawfirm.com
      Trey Yarbrough
      Yarbrough Wilcox, PLLC
      100 E. Ferguson, Suite 1015
      Tyler, Texas 75702



                                                /s/ Greg Smith
                                              Greg Smith




                                         5